      Case 1:19-cv-12423-PBS Document 59 Filed 02/02/21 Page 1 of 23



                UNITED STATES DISTRICT COURT
                  DISTRICT OF MASSACHUSETTS
___________________________________
                                    )
J-WAY SOUTHERN, INC.,               )
                                    )
                    Plaintiff,      )
                                    )        Civil Action
          v.                        )        No. 19-12423-PBS
                                    )
UNITED STATES,                      )
                                    )
                    Defendant.      )
___________________________________)


                      MEMORANDUM AND ORDER

                         February 2, 2021

Saris, D.J.

     This dispute arises out of the decision of the United

States Army Corps of Engineers to terminate its contract

with Plaintiff J-Way Southern, Inc. (“J-Way”) for dredging

in Menemsha Harbor, Martha’s Vineyard. J-Way brings this

action directly and as assignee of the equitable subrogation

rights of its surety U.S. Specialty Insurance (“Surety”). It

alleges that the Government improperly terminated the

contract and breached it.

     The Government moves to dismiss on the grounds that J-

Way’s case is time-barred under the Contract Disputes Act

(the “CDA”), 41 U.S.C. § 7104(b), and that the assignment of

the Surety’s claims to J-Way is invalid as a matter of law.

J-Way has opposed the motion.

                                 1
        Case 1:19-cv-12423-PBS Document 59 Filed 02/02/21 Page 2 of 23



       After hearing, the Court ALLOWS the Government’s motion

to dismiss the amended complaint (Dkt. 52) on both grounds.

                              BACKGROUND

       Except where noted, the following facts come from

Plaintiffs’ First Amended Complaint and Jury Trial Demand

and must be taken as true at this stage. See Newman v.

Lehman Bros. Holdings Inc., 901 F.3d 19, 25 (1st Cir. 2018).

  I.     The Contract

       Plaintiff J-Way is a Florida corporation with its

principal place of business in Ohio. In June 2015, J-Way

entered into a contract with the United States Army Corps of

Engineers (“USACE”). The contract was for the dredging of

“approximately 62,000 cy of sandy material” from Menemsha

Harbor in Martha’s Vineyard, Massachusetts to be disposed on

Lobsterville Beach through a temporary pipeline. Dkt. 51

¶ 12; Dkt. 51-1 at 49.

       J-Way was to provide the labor, supervision, materials,

and equipment necessary to complete the work. USACE agreed

to pay a price per cubic yard of dredged material, plus

mobilization and demobilization. The contract contained

terms regarding the timing and safety of the work, as well

as general terms related to federal construction contracts.

The contract also referenced marine safety, in addition to

other safety provisions.

                                   2
        Case 1:19-cv-12423-PBS Document 59 Filed 02/02/21 Page 3 of 23



     The contract required the work to be completed by

January 31, 2016. J-Way did not complete the work within

that time.

  II.    First Notice of Termination for Default

     In May 2016, USACE issued a first Notice of

Termination, finding J-Way in default.

     In August 2016, J-Way filed an administrative claim

under the CDA with USACE’s Contracting Officer (“CO”). J-Way

argued the delay was excusable and that the contract

deadline should be extended to the following dredging

season. The CO reviewed the claim and rescinded the default.

In September 2016, USACE and J-Way executed an Agreement to

Proceed, which modified the contract to allow J-Way to

complete the work by January 16, 2017.

  III. Second Notice of Termination for Default

     J-Way recommenced dredging but again experienced

delays. The CO issued a Determination and Findings on March

3, 2017, stating that J-Way’s failure to perform the work

was not excusable.

     The CO then issued a second Notice of Termination for

Default on March 6, 2017. The Notice of Termination stated

“This notice constitutes a decision that J-Way is in default

as specified. You have the right to appeal this decision



                                   3
      Case 1:19-cv-12423-PBS Document 59 Filed 02/02/21 Page 4 of 23



under the Disputes clause of the contract.”1 Dkt. 51-1 at

276. J-Way’s counsel responded with a letter, stating that

J-Way would “file a claim under the Contract Disputes Act

and the terms of [the contract] in short order.” Dkt. 16-2;

see also Dkt. 51 ¶ 127.

     USACE then made a demand upon J-Way’s performance bond

to complete the work. In June 2017, USACE and the Surety

executed a Takeover Agreement. Pursuant to the Takeover

Agreement, the Surety procured a new contractor that timely

completed the work. J-Way alleges that its Surety paid for

procurement costs and other expenses to complete the

contract. USACE made its final payment to the Surety in




1 The Disputes clause of the contract states:
     (a) This contract is subject to 41 U.S.C chapter 71,
     Contract Disputes.
     (b) Except as provided in 41 U.S.C chapter 71, all
     disputes arising under or relating to this contract
     shall be resolved under this clause. . . .
     (d)(1) . . . A claim by the Government against the
     Contractor shall be subject to a written decision
     by the Contracting Officer. . . .
     (f) The Contracting Officer’s decision shall be
     final unless the Contractor appeals or files a suit
     as provided in 41 U.S.C chapter 71.
Disputes Clause, FAR 52.233-1 (incorporated by reference in
the parties’ contract). The CDA, 41 U.S.C. chapter 71,
states the ninety-day (agency) or twelve-month (Court of
Federal Claims) time limit for appeal. 41 U.S.C. § 7104.
                                 4
          Case 1:19-cv-12423-PBS Document 59 Filed 02/02/21 Page 5 of 23



January 2019, at which point the Surety released all of its

claims against the United States.2

    IV.    Current Proceedings

      In November 2018, the Surety brought suit against J-Way

in the United States District Court for the District of

Massachusetts. See Complaint, U.S. Specialty Ins. Co. v. J-

Way Southern, Inc., No. 18-cv-12464 (D. Mass. November 29,

2018), ECF No. 1. The Surety sought indemnity pursuant to

its contract with J-Way.3

      In May 2019, J-Way submitted a second administrative

claim under the CDA to the CO, arguing that the March 2017

termination for default was unlawful because the delay arose

from “unforeseeable causes” such as “unusually severe

weather, unforeseeable mechanical breakdowns due to

equipment manufacturer defects, USACE’s own acts and

omissions, and a previously-scheduled fishing tournament

that prevented dredging and was unknown to J-Way when it bid

on and was awarded the contracts.” Dkt. 51 ¶ 4; see also




2 The Court may consider both the Takeover Agreement and the
final payment estimate, Dkt. 16-5, as documents the
authenticity of which is not disputed by the parties. See
Dkt. 23 at 35–36; Alt. Energy, Inc. v. St. Paul Fire &
Marine Ins. Co., 267 F.3d 30, 33 (1st Cir. 2001).
3 That case settled in June 2020. See 60 Day Settlement

Order of Dismissal and Closing Order, U.S. Specialty Ins.
Co. v. J-Way Southern, Inc., No. 18-cv-12464 (D. Mass. June
10, 2020), ECF No. 28.
                                     5
      Case 1:19-cv-12423-PBS Document 59 Filed 02/02/21 Page 6 of 23



Dkt. 51-1 at 3-41. The CO did not reconsider the Termination

for Default and took no action on the claim.

     In November 2019, J-Way brought the present action in

this Court. J-Way asserted admiralty jurisdiction. The

Government moved to dismiss or transfer the complaint for

lack of subject matter jurisdiction, or in the alternative

to dismiss the complaint for failure to state a claim.

      In March 2020, J-Way submitted a third administrative

claim to USACE’s CO alleging that USACE breached the

contract “because it (i) included defective specifications

in the solicitation, (ii) failed to obtain a Right of Entry

as it promised it would, and (iii) abused its discretion and

acted in bad faith.” Dkt. 51 ¶ 187. The CO did not respond.

     In May 2020, this Court found that it had admiralty

jurisdiction over the dredging contract and denied the

Government’s motion to dismiss for lack of subject matter

jurisdiction. Because the jurisdictional issue was

difficult, the Court expressly reserved decision on the

Government’s other arguments and stayed the case to allow

for the parties to appeal the jurisdiction decision to the

Federal Circuit. Neither party appealed.

     In September 2020, J-Way filed an amended complaint

adding the specific breach of contract allegations described

in its third administrative claim. J-Way argues that the

                                 6
      Case 1:19-cv-12423-PBS Document 59 Filed 02/02/21 Page 7 of 23



claim has been “deemed denied” because the CO did not

respond to it. Dkt. 51 ¶ 189.

                       STANDARD OF REVIEW

     A Rule 12(b)(6) motion is used to dismiss complaints

that do not “state a claim upon which relief can be

granted.” See Fed. R. Civ. P. 12(b)(6). Generally speaking,

to survive a Rule 12(b)(6) motion to dismiss, the factual

allegations in a complaint must “possess enough heft” to

state a claim to relief that is plausible on its face. Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007). In

evaluating the motion, the Court must accept the factual

allegations in the plaintiff’s complaint as true, construe

reasonable inferences in the plaintiff’s favor, and

“determine whether the factual allegations in the

plaintiff’s complaint set forth a plausible claim upon which

relief may be granted.” Foley v. Wells Fargo Bank, N.A., 772

F.3d 63, 71 (1st Cir. 2014) (internal citations and

quotation marks omitted). On a motion to dismiss, Courts

generally may consider “only the complaint, documents

attached to it, and documents expressly incorporated into

it.” Id. at 72. The Court may also consider documents

extrinsic to the complaint if the authenticity of the

document is not disputed by the parties, if the document is

central to the plaintiff’s claim, or if the document is

                                 7
      Case 1:19-cv-12423-PBS Document 59 Filed 02/02/21 Page 8 of 23



sufficiently referred to in the complaint. Alt. Energy, 267

F.3d at 33.

                            LEGAL FRAMEWORK

     The CDA and the Federal Acquisition Regulations

(“FAR”)4 govern contracts with the federal government. Those

authorities permit COs to “enter into, administer, or

terminate contracts and make related determinations and

findings.” FAR 1.602-1; see also FAR 1.602-2.

     A CO may terminate a government contract for default or

convenience. FAR 49.102. The Government may terminate for

default “because of the contractor’s actual or anticipated

failure to perform its contractual obligations.” FAR

49.401(a). The Federal Circuit has explained that a

“government decision to terminate a contractor for default

is a government claim” under the CDA. Malone v. United

States, 849 F.2d 1441, 1443 (Fed. Cir. 1988). A CO must

issue a written decision on a government claim, stating the

reasons for the decision and “inform[ing] the contractor of

the contractor’s rights as provided in” the CDA. 41 U.S.C.

§ 7103(d)-(e).

     “The contracting officer’s decision on a claim is final

and conclusive and is not subject to review by any forum,


4 The FAR appear in Title 48 of the Code of Federal
Regulations.
                                 8
      Case 1:19-cv-12423-PBS Document 59 Filed 02/02/21 Page 9 of 23



tribunal, or Federal Government agency, unless an appeal or

action is timely commenced as authorized by [the CDA].” Id.

§ 7103(g). A contractor may appeal a CO’s decision to an

agency board within 90 days of receipt, or to the Court of

Federal Claims within 12 months of receipt.5 Id. § 7104. A

contractor may further appeal the decision of an agency

board to the Federal Circuit. Id. § 7107(a)(1)(A).

Alternatively, a CO may “reinstate the terminated contract

by amending the notice of termination” under certain

circumstances. FAR 49.401(e).

     If the Government terminates a contract for default, it

is entitled to recover the excess costs of reprocurement and

other damages. See Erin L. Toomey, Federal Government

Contracts: Overview, Practice Note, Westlaw Practical Law

Resource ID 9-599-6946. In contrast, if the Government

terminates a contract for convenience, the contractor is

entitled to recover costs plus a reasonable profit for work

performed before the termination. Id. A contractor may

convert a termination for default into a termination for

convenience by establishing that “the contractor was not in

default or that the failure to perform is excusable; i.e.,




5 In the special case of maritime jurisdiction, a contractor
may appeal a CO’s decision to a federal District Court
within 12 months of receipt.
                                 9
         Case 1:19-cv-12423-PBS Document 59 Filed 02/02/21 Page 10 of 23



arose out of causes beyond the control and without the fault

or negligence of the contractor.” FAR 49.401(b).

                                   DISCUSSION

    I.     Time Bar

         The Government contends that J-Way’s claims are time-

barred for failure to timely appeal the second Termination

for Default.      J-Way argues that its claim of improper

termination for default is not time-barred because (1) the

Government gave inadequate notice of J-Way’s appeal rights

and (2) J-Way reasonably and detrimentally relied by failing

to appeal the termination for default decision.

         1. Adequacy of Notice

         J-Way argues it did not receive adequate notice of its

appeal rights as required by 41 U.S.C. § 7013(e) because the

second Notice of Termination did not include specific

language provided in FAR 33.211(a)(4)(v),6 such as the word


6 “[T]he contracting officer shall . . . Prepare a written
decision that shall include . . . Paragraphs substantially
as follows:
     ‘This is the final decision of the Contracting Officer.
     You may appeal this decision to the agency board of
     contract appeals. If you decide to appeal, you must,
     within 90 days from the date you receive this decision,
     mail or otherwise furnish written notice to the agency
     board of contract appeals . . . . Instead of appealing
     to the agency board of contract appeals, you may bring
     an action directly in the United States Court of
     Federal Claims (except as provided in 41 U.S.C.
     7102(d), regarding Maritime Contracts) within 12 months


                                    10
     Case 1:19-cv-12423-PBS Document 59 Filed 02/02/21 Page 11 of 23



“final” and information on the location and timing of an

appeal.

     The Government denies that the second Notice of

Termination was “technically defective,” stating that it

“gave J-Way its appeal rights using the language specified

in FAR 49.402-3(g) for inclusion in a Notice of Termination

for Default.”7 Dkt. 52 at 6. J-Way is correct that the

notice did not provide the required regulatory language.

Instead, the notice fully referenced the Disputes clause of

the contract. In the Government’s view, “J-Way and its




     of the date you receive this decision.’” FAR
     33.211(a)(4)(v).
7 “If . . . the contracting officer determines that a

termination for default is proper, the contracting officer
shall issue a notice of termination stating—
     (1) The contract number and date;
     (2) The acts or omissions constituting the default;
     (3) That the contractor’s right to proceed further under
     the contract (or a specified portion of the contract) is
     terminated;
     (4) That the supplies or services terminated may be
     purchased against the contractor’s account, and that the
     contractor will be held liable for any excess costs;
     (5) If the contracting officer has determined that the
     failure to perform is not excusable, that the notice of
     termination constitutes such decision, and that the
     contractor has the right to appeal such decision under
     the Disputes clause;
     (6) That the Government reserves all rights and remedies
     provided by law or under the contract, in addition to
     charging excess costs; and
     (7) That the notice constitutes a decision that the
     contractor is in default as specified and that the
     contractor has the right to appeal under the Disputes
     clause.” 48 C.F.R. § 49.402-3(g).
                                11
     Case 1:19-cv-12423-PBS Document 59 Filed 02/02/21 Page 12 of 23



counsel had sufficient information to be charged with

understanding that the termination was an appealable

Contracting Officer’s decision on a Government claim, 41

U.S.C. § 7103, and that the remedy was to appeal, 41 U.S.C.

§ 7104.” Id. at 7.

     “When a CO’s final decision does not afford a

contractor adequate notice of appeal rights, that notice is

defective and does not trigger the running of the

limitations period.” RMA Eng’g S.A.R.L. v. United States,

140 Fed. Cl. 191, 216 (2018) (cleaned up). However, a CO’s

decision “is no less final because it fail[s] to include

boilerplate language usually present for the protection of

the contractor.” Placeway Const. Corp. v. United States, 920

F.2d 903, 907 (Fed. Cir. 1990). The question presented is

thus whether the second Notice of Termination provided J-Way

with adequate notice despite the omission of regulatory

language.

     The Court of Federal Claim’s decision in RMA

Engineering provides useful guidance. In that case, the

Court of Federal Claims held that the plaintiff had adequate

notice where:

     The Notice Of Termination states that the CO
     “determined that [RMA's] failure to perform is not
     excusable” and “constitutes a decision that [RMA]
     is in default as specified, and [RMA] has the
     right to appeal under the Disputes [C]lause.” The

                                12
     Case 1:19-cv-12423-PBS Document 59 Filed 02/02/21 Page 13 of 23



     Disputes Clause provides that the Contract is
     “subject to the Contract Disputes Act of 1978, as
     amended[.]”

140 Fed. Cl. at 216. (internal citations omitted)). Although

the plaintiff argued that it was not familiar with the

disputes process, the court held that lack of familiarity

did not “excuse RMA from reading the Contract and complying

with the Disputes Clause.” Id. (citing Turner Constr. Co. v.

United States, 367 F.3d 1319, 1321 (Fed. Cir. 2004) (“The

parties [to a Government contract] are charged with

knowledge of law and fact appropriate to the subject matter,

and reasonable professional competence in reading and

writing contracts is presumed.”) (alterations in original)).

     Here, the CO’s second Notice of Termination stated that

“[t]his notice constitutes a decision that J-Way is in

default as specified” and that J-Way “ha[s] the right to

appeal . . . under the Disputes clause of the contract.”

Dkt. 51-1 at 276. The Disputes clause states that “[t]he

Contracting Officer’s decision [on a claim] shall be final

unless the Contractor appeals or files a suit as provided in

41 U.S.C. chapter 71.” FAR 52.233-1; see also Dkt. 32-1 at

10 (incorporating by reference FAR 52.233-1).8 The ninety-



8 J-Way’s sur-reply brief to the previous motion to dismiss
suggested that the contract did not include the Disputes
clause. Dkt. 28 at 5. The Government subsequently filed a


                                13
     Case 1:19-cv-12423-PBS Document 59 Filed 02/02/21 Page 14 of 23



day or twelve-month time limit on appeal appears in 41

U.S.C. § 7104. This notice language is nearly identical to

that held adequate in RMA Engineering. See 140 Fed. Cl. at

216. Thus, while the second Notice of Termination failed to

comply with the requirements of FAR 33.211(a)(4)(v), the

Court holds that it nevertheless provided adequate notice of

J-Way’s appeal rights.9

     2. Detrimental Reliance

     The appeals period in 41 U.S.C. § 7104 can be tolled if

J-Way demonstrates that it filed a late appeal because it

reasonably relied to its detriment on a defective notice of

its appeal rights. Decker & Co. v. West, 76 F.3d 1573, 1579

(Fed. Cir. 1996); see also State of Fla., Dep’t of Ins. v.

United States, 81 F.3d 1093, 1098-99 (Fed. Cir. 1996). The

Court of Federal Claims focuses on “the extent to which the

deficiencies prejudiced the contractor’s ability to perfect

a timely appeal of the decision.”      See Uniglobe Gen. Trading

& Contracting Co., W.L.L. v. United States, 115 Fed. Cl.

494, 515 (2014) (citing State of Fla., 81 F.3d at 1098).



notice, attaching the portion of the contract award, which
incorporated the Disputes clause by reference. Dkt. 32-1 at
10.
9 The Government should include the specific language

provided in FAR 33.211(a)(4)(v) in future notices of
termination for default. The process for appeal is as clear
as the mud being dredged up from the harbor, and the
regulatory language is extremely helpful.
                                14
     Case 1:19-cv-12423-PBS Document 59 Filed 02/02/21 Page 15 of 23



     J-Way argues it reasonably believed that the second

Notice of Termination was not final, and that the proper

“next step” was to file a claim requesting a “final”

appealable decision. Dkt. 51 ¶¶ 117, 120-126. J-Way

emphasizes that the Government rescinded the first Notice of

Termination after J-Way filed a new claim. In J-Way’s view,

reasonableness of its reliance is a factual dispute that

cannot be decided on a Rule 12(b) motion in the

circumstances of this case.

     The Government disagrees, arguing that as a matter of

law, a termination for default constitutes a final decision

on a government claim and may be immediately appealed,

without the filing of a new claim by the contractor. See

K & S Const. Co. v. United States, 35 Fed. Cl. 270, 276

(1996); James M. Ellett Constr. Co. v. United States, 93

F.3d 1537, 1544–45 (Fed. Cir. 1996) (noting that the

Disputes clause grants contractors a right to appeal “from”

a CO’s determination, not back “to” the CO by submitting a

new claim). It also states that “[a]n earlier

reconsideration, during the [appeals] window, cannot give

rise to a reasonable expectation that a subsequent appeal of

another termination can be brought at any time.” Dkt. 24 at

10. The notice of termination attached to the Amended

Complaint states: “You are directed to demobilize from the

                                15
     Case 1:19-cv-12423-PBS Document 59 Filed 02/02/21 Page 16 of 23



work site and any areas subject to Rights of Entry,

including removal of all equipment, materials and supplies,

not later than March 21, 2017. . . . By copy of this letter

I am notifying your bonding company of this Termination for

Default and making a claim upon the performance bond.” Dkt.

51-1 at 276.

     In light of this language J-Way’s argument is not

plausible. Plaintiff has alleged no facts that would support

a reasonable belief that the Government would reconsider the

second Termination for Default. Cf. Guardian Angels Med.

Serv. Dogs, Inc. v. United States, 809 F.3d 1244, 1248–50

(Fed. Cir. 2016) (finding that the appeals period did not

begin to run from the date of a Notice of Termination for

Default where the plaintiff requested reconsideration and

the CO “directed [the plaintiff] to provide documentation

supporting its claim at its ‘earliest convenience’ and

stated that she would then ‘proceed with a review of the

material and provide a response as required by the [FAR]’”).

Instead, as alleged in the Amended Complaint, the Government

ordered J-Way to demobilize all of its equipment, called in

the Surety, and procured another contractor to complete the

work. Despite the defects in the second Notice of

Termination, the second Termination for Default was plainly

final. There was no indication J-Way would get a third bite

                                16
     Case 1:19-cv-12423-PBS Document 59 Filed 02/02/21 Page 17 of 23



at the apple.   Based on the allegations of the Amended

Complaint and its attachments, the Court concludes that J-

Way’s asserted reliance on defective notice of its appeal

rights was unreasonable.

     3. Fulford Doctrine

     J-Way argues that its claims are timely under the

Fulford doctrine. See Fulford Mfg. Co., ASBCA No. 2143,

ASBCA No. 2144 (May 20, 1955). The Fulford doctrine allows a

contractor to challenge a Government assessment for excess

reprocurement costs by challenging the underlying

termination for default, even if a challenge to the

termination for default would otherwise be time-barred. See

MES, Inc. v. United States, 104 Fed. Cl. 620, 635 (2012).

Without citation, J-Way argues that the Fulford doctrine

allows it to challenge the Government’s termination for

default decision where, as here, a surety seeks to recover

from the contractor the procurement costs the surety

incurred pursuant to a Takeover Agreement with the

Government.

     The Government responds that the doctrine can only be

used to defend against a Government claim for reprocurement

costs. See Diamante Contractors, Inc., CBCA 2017, 11-1 BCA

¶ 34679 (holding that the Fulford doctrine did not apply



                                17
     Case 1:19-cv-12423-PBS Document 59 Filed 02/02/21 Page 18 of 23



because there was no CO decision assessing reprocurement

costs).

     While there is little case law on point, the Court

agrees with the Government that the Fulford doctrine does

not apply where, as here, the Government has not made a

claim for reprocurement costs or liquidated damages.

  A. Contract Claims

     J-Way tries to avoid the time limit for appealing the

default termination by asserting breach of contract claims

based on the same facts. Under the CDA, a contractor may

submit a claim for contract damages against the government

up to six years after it accrues. 41 U.S.C. § 7103(a)(4)(A).

     The Government argues that J-Way’s breach of contract

claims effectively challenge the March 2017 Second

Termination for Default, and so must also be dismissed as

time-barred. See Mil. Aircraft Parts, ASBCA No. 60139, 16-1

BCA ¶ 36,390 (June 3, 2016) (declining to review breach of

contract claim on the ground it was untimely because it was

“based on the same set of facts, circumstances, and actions

preceding the default terminations and is inextricably bound

up with the issue of the propriety of those terminations”).

     J-Way responds that its breach of contract claims are

distinguishable from its improper termination for default



                                18
        Case 1:19-cv-12423-PBS Document 59 Filed 02/02/21 Page 19 of 23



claim.10 It relies on Armour of America v. United States,

where the court explained that, in the circumstances of that

case, the plaintiff’s “breach of contract claims present[ed]

different factual and legal issues and [were] distinct and

separate claims from the claim for improper default

termination.” See 69 Fed. Cl. 587, 590 (2006). Thus, in J-

Way’s view, the six-year statute of limitations applies and

the breach of contract claims are timely. See 41 U.S.C.

§ 7103(a)(4)(A).

     The court agrees that J-Way’s breach of contract theories

are essentially back-door challenges to the CO’s decision to

order the second Termination for Default. The facts involved

in the breach of contract claims are the same as those in

the CO’s determination on the issue of excusable delay –

severe weather, a fishing derby, Right of Entry (“ROE”)

issues, an oil sheen, and an equipment malfunction. See Dkt.

51 ¶ 131; Dkt. 51-1 at 261-72. J-Way’s improper

specification claim asserts that J-Way was prevented from

completing the dredging on time because “USACE’s

specifications failed to identify that the Derby would be

taking place during the same time period and in the same




10J-Way alleges three breach of contract theories: (1)
improper specification, (2) abuse of discretion, and (3)
breach of implied covenant of good faith and fair dealing.
                                   19
     Case 1:19-cv-12423-PBS Document 59 Filed 02/02/21 Page 20 of 23



location of the dredging operations” and USACE “agreed to

obtain the requisite ROEs” but failed to do so. Dkt. 51

¶¶ 152–54. That claim amounts to a challenge of the CO’s

default termination decision that the fishing derby and ROE

issues did not constitute excusable delay. J-Way’s abuse of

discretion claim is a straightforward challenge of the CO’s

decision, asserting that the CO failed to consider required

factors. Id. ¶¶ 169–71. J-Way’s good faith and fair dealing

claim is based on the alleged improper specifications and

abuse of discretion. Id. ¶ 180. J-Way’s third administrative

claim thus does not demonstrate a distinction between the

factual and legal bases for its breach of contract claims

and its improper termination for default claim. See Mil.

Aircraft Parts, ASBCA No. 60139, 16-1 BCA ¶ 36390 (June 3,

2016) (“[Defendant’s] affirmative claim sets forth actions

on the part of [the government] . . . that may have

constituted [contract] breaches,” but “is based on the same

set of facts, circumstances, and actions preceding the

default terminations and is inextricably bound up with the

issue of the propriety of those terminations.”). It does not

allow J-Way to circumvent the time bar on appeal of the

second Termination for Default. See id. As stated in

Military Aircraft Parts:



                                20
        Case 1:19-cv-12423-PBS Document 59 Filed 02/02/21 Page 21 of 23



      [W]e see no way to give appropriate force and effect
      to the CDA’s express statement that a [CO’s final
      decision] is ‘final and conclusive and not subject
      to review’ by any tribunal ‘unless an appeal or
      action is timely commenced as authorized by this
      chapter,’ except by declining to review contractor
      claims to the extent that they expressly or
      implicitly challenge final decisions that were not
      timely appealed.

Id.

  II.      Surety’s Assigned Claims

      J-Way seeks to bring counts in its own name (Counts I,

III, V, and VII) as well as counts as an assignee of the

equitable subrogation rights of its Surety (Counts II, IV,

VI, and VIII) (the “Even Counts”). The Government argues

that the Even Counts should be dismissed because by

executing the Takeover Agreement, the Surety released all of

its rights under the contract against the United States.11

      Pursuant to the Takeover Agreement, the Surety released

all claims against the United States after submitting its



       The Government also argues that the Surety cannot
      11

bring contractual claims as an equitable subrogee for events
prior to the execution of the Takeover Agreement and that
the Assignment of Claims Act bars any purported assignment
of rights from the Surety to J-Way. See Fireman’s Fund Ins.
Co. v. Eng., 313 F.3d 1344, 1352 (Fed. Cir. 2002); 31 U.S.C.
§ 3727; 41 U.S.C. § 6305. J-Way contends that a surety has
standing in the Court of Federal Claims as an equitable
subrogee under the Tucker Act and that the Surety validly
contractually assigned its claims to J-Way. See Capitol
Indem. Corp. v. United States, 147 Fed. Cl. 371, 378–79
(2020). Resolution of these issues is not necessary because
the Surety executed a release of all of its claims pursuant
to the Takeover Agreement.
                                   21
     Case 1:19-cv-12423-PBS Document 59 Filed 02/02/21 Page 22 of 23



final pay estimate to the Government. Dkt. 16-5 at 2

(“RELEASE – Contractor to Government: This contract having

been completed and finally accepted, the United States, its

Officers and Agents are hereby released from all claims and

demands whatsoever arising under or by virtue of said

contract.”). The Surety therefore had no rights to assign to

J-Way.

     J-Way argues that this release fails for lack of

consideration. As the Government points out, the

consideration for the release of claims is the final

payment.

     J-Way also argues that Paragraphs 10 and 23 of the

Takeover Agreement conflict. Compare Dkt. 16-4 at 9

(providing that the Surety “shall directly submit the final

payment estimate to the Government and execute release of

claims”), with id. at 5 (providing “that nothing in this

Takeover Agreement shall constitute a waiver, release or

relinquishment of any rights or defenses that the Principal

or the Surety may have against the Government”). However, as

the Government points out, Paragraph 10 merely provides that

the Takeover Agreement itself is not the release of claims.

Paragraph 23 provides the terms of the government’s payment

of pay estimates and requires the Surety to submit the final

pay estimate to the government and execute a release of

                                22
     Case 1:19-cv-12423-PBS Document 59 Filed 02/02/21 Page 23 of 23



claims. Dkt. 16-4 at 9. The final pay estimate did include a

release of claims. Dkt. 16-5 at 2.

                            CONCLUSION

     The Court ALLOWS with prejudice the Government’s motion

to dismiss (Dkt. 52) on the basis that J-Way’s claims are

time-barred and that J-Way is not a valid assignee of any

claims of its Surety.



SO ORDERED.



                                 /s/ PATTI B. SARIS
                                 Patti B. Saris
                                 United States District Judge




                                23
